—In an action for a divorce and ancillary relief, the defendant father appeals from an order of the Supreme Court, Suffolk County (Leis, J.), dated March 31, 1997, which awarded permanent custody of the child to the plaintiff mother and granted him visitation.
Ordered that the order is affirmed, with costs.
The court’s determination that it was in the best interests of the child to award custody to the mother has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167, 171; Friederwitzer v Friederwitzer, 55 NY2d 89, 95; Vecchiarelli v Vecchiarelli, 238 AD2d 411; Young v Young, 212 AD2d 114, 117; Maloney v Maloney, 208 AD2d 603). *382The father’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Copertino, Thompson and McGinity, JJ., concur.